Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Dave Stedman Interim CEO LION, Inc. 800-546-6463 LION Announces Second Quarter 2007 Financial Results Seattle, WA - August 14, 2007 - LION, Inc. (OTC Bulletin Board: LINN), a provider of online lead generation and advanced business solutions that streamline the mortgage loan fulfillment process, today reported total revenue of $2,790,000 for the second quarter ended June 30, 2007, down 21% compared to $3,537,000 for second quarter 2006.Revenue for the six months ended June 30, 2007 totaled $5,954,000, a decrease of 16% from $7,070,000 for the same period in the previous year.The Company recorded a net loss for second quarter 2007 of $987,000 or $.03 per share compared to a net loss of $535,000 or $.01 per share for the same quarter in the prior year. The net loss for the six months ended June 30, 2007 was $1,652,000 or $.04 per share compared to a net loss of $721,000 or $.02 per share for the same period in the prior year. “With continued pressure in the mortgage lending sectors, the Company’s financial performance continues to be adversely affected,” stated David Stedman, CEO of LION, Inc.“Rising home delinquencies and foreclosure rates, falling refinance activity and industry pressures in subprime lending have continued to exert extreme downward pressure on our lender and broker customers, resulting in slower sales activity and a fall off in revenue in certain business lines. “On the positive side, revenue generated by Mortgage 101 increased 8% to $388,000 for the second quarter from $359,000 for the first quarter primarily due to increased ad banner advertising during the quarter, while our LockPoint Xtra®/Precision MTS product revenues continue to improve compared to the prior year periods. We will be releasing product initiatives designed to enhance revenue growth over the next couple of months. These include a newly designed Mortgage 101 portal and a new suite of Retail Website products. We also look to benefit from two new products recently launched within our Loans product group: a new web and pricing product targeted to the community and small banks, and a new release of our LION Pro search engine product for mortgage brokers,” continued Mr. Stedman. “However, until the industry stabilizes and confidence returns to the market, we anticipate continued pressure on revenue generated within affected lines of business.During the quarter, we announced our cost cutting plans which will be reflected in our third quarter expense results but more so in the fourth quarter.” During the quarter, LION announced that its board of directors had formeda Strategic Review Committee and retained an investment banker to assist in the evaluation of a full range of strategic alternatives available to the Company. At June 30, 2007, LION reported approximately $2.3 million in cash, cash equivalents, and short-term investments. Further information about LION’s results of operations and financial condition can be found in its quarterly report on Form 10-QSB filed with the Securities and Exchange Commission today. About LION Inc. LION, Inc. is a provider of advanced business solutions that streamline the mortgage loan fulfillment process in the over $2.5 trillion mortgage industry.From Leads to Loans to Capital Markets, LION offers consistent, seamless business solutions to consumers, brokers, realtors, originators and lenders.LION provides an integrated technology platform offering online loan productivity, mortgage pipeline hedging and risk management, software development and data communication tools.LION’s business to consumer Internet portal, Mortgage101.com, provides consumers with access to LION’s extensive proprietary network of mortgage brokers, realtors and lenders.Through its subsidiary, Tuttle Risk Management Services, LION provides hands-on mortgage pipeline risk management for financial institutions that originate and then sell loans into the secondary market.LION has offices in Washington, California and Colorado and has been named by Deliotte & Touche LLP as one of the 50 fastest growing technology companies in the state of Washington for the last 3 years.For more information about LION, please visit www.lioninc.com 2 This press release contains forward-looking statements that involve risks and uncertainties concerning our expected performance (as described without limitation in the quotations from current management in this release.)Actual results may differ materially from the results predicted and reported results should not be considered as an indication of our future performance. We believe that these potential risks and uncertainties include, without limitation: interest rate changes; housing and consumer trends affecting home purchases; the management of our potential growth; our ability to integrate newly acquired assets and product lines; risks of new business areas and new Internet technology; joint-marketing and sales agreements; our ability to attract and retain high quality employees; changes in the overall economy and in technology; and the number and size of our Internet competitors.Statements in this release should be evaluated in light of these important factors. All information set forth in this release is as of August 14, 2007, and LION undertakes no duty to update this information. More information about theses and other important factors that could affect our business and financial results is included in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, including (without limitation) under the captions, “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which is on file with the Securities and Exchange Commission.Additional information may also be set forth in those sections in our quarterly reports on Form 10-QSB previously filed with the Securities and Exchange Commission. 3 LION, Inc. and Subsidiary CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Revenues $ 2,790 $ 3,537 $ 5,954 $ 7,070 Expenses Direct costs 1,590 1,529 3,129 3,054 Selling and marketing 512 561 1,013 1,126 General and administrative 1,136 1,283 2,284 2,210 Research and development 438 602 997 1,194 Depreciation and amortization 105 119 203 241 3,781 4,094 7,626 7,825 Operating loss (991 ) (557 ) (1,672 ) (755 ) Other income - net 7 25 27 40 Net loss before tax (984 ) (532 ) (1,645 ) (715 ) Income tax expense (3 ) (3 ) (7 ) (6 ) Net loss $ (987 ) $ (535 ) $ (1,652 ) $ (721 ) Net loss per common share, Basic and diluted $ (.03 ) $ (.01 ) $ (.04 ) $ (.02 ) (MORE) 4 LION, Inc. and Subsidiary CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands) ASSETS June 30, 2007 December 31, (Unaudited) 2006 CURRENT ASSETS Cash and cash equivalents $ 1,423 $ 2,587 Short-term investments 900 900 Accounts receivable - net 866 1,101 Prepaid expenses and other 423 530 Total current assets 3,612 5,118 PROPERTY AND EQUIPMENT, net 1,030 555 OTHER ASSETS Goodwill – net 2,590 2,590 Other assets 224 224 $ 7,456 $ 8,487 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 311 $ 162 Accrued salaries and benefits 618 708 Accrued liabilities 623 267 Current maturities of long-term obligations 977 977 Deferred revenue 800 631 Total current liabilities 3,329 2,745 LONG-TERM OBLIGATIONS, less current maturities 6 8 STOCKHOLDERS’ EQUITY 4,121 5,734 $ 7,456 $ 8,487 (MORE) 5 LION, Inc. and Subsidiary CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended June 30, 2007 2006 Net loss $ (1,652 ) $ (721 ) Non-cash items 273 301 Changes in working capital 893 649 Net cash provided by (used in) operating activities (486 ) 229 Net cash used in investing activities (678 ) (170 ) Payments on long-term obligations (3 ) (20 ) Proceeds from issuance of common stock and exercise of stock options 3 1 Net cash used in financing activities - (19 ) Net increase (decrease) in cash and cash equivalents (1,164 ) 40 Cash and cash equivalents at beginning of period 2,587 3,371 Cash and cash equivalents at end of period $ 1,423 $ 3,411 6
